Citation Nr: 9911865	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE


Basic eligibility for VA nonservice-connected disability 
pension benefits.



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The appellant argues that as a naturalized American citizen 
who is sick and unable to work, his service in the Philippine 
military forces pursuant to the 1941 Order of President 
Roosevelt was service that qualified him to receive 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  In response to the VA Form 21-3101 (JF), 
Request for Information, submitted by the Regional Office 
(RO) in an attempt to obtain service and medical data, an 
official from the U.S. Army Reserve Personnel Center wrote, 
in the box on that form labeled "Endorsement - Verification 
by Service Department" the following:  DA Form 632 Enclosed  
Enclosures  ARPC-VSE-P.  The attachment to the VA Form 21-
3101 is a DARP Form 632, Additional Information.  As it 
currently appears in the claims folder, it consists of one 
full page, and then one half sheet of paper that has clearly 
been torn horizontally so that the bottom half of the 
document is not available.  In addition, there is no 
signature or other information that could be used to 
ascertain the identity of the individual who provided the 
information.  There is no other service department record in 
the claims folder that provides the necessary information 
regarding qualifying service. 

The question of whether the appellant had qualifying service 
is dispositive of this matter.  Although the portion of the 
document that is available reflects that the appellant served 
as a recognized guerrilla in the service of the Armed Forces 
of the United States from April 1945 to June 1945, which 
service does not render him eligible for nonservice-connected 
pension benefits pursuant to 38 U.S.C.A § 107(a), it is clear 
that the entire DARP Form 632 is not in the claims folder at 
this time, and there is no explanation for its absence.  VA 
is bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).  As the Board cannot speculate regarding what 
information the remainder of that document might contain, 
remand is required to ascertain that the necessary 
information regarding service is of record.  Accordingly, to 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

The RO should request verification of all 
of the appellant's service information from 
the appropriate service department.  The 
request(s) for such information should be 
in writing and copies of the request, and 
the responses thereto together with any 
supporting documentation, should be 
associated with the claims folder.  

Following completion of the requested action, if the claim 
remains denied, the appeal should be returned to the Board 
for appellate review.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


